Title: To George Washington from Henry Lee, 16 May 1758
From: Lee, Henry
To: Washington, George



Sir
Prince William County May 16th 1758

In Obedience to His Honr The Presidents orders to me wch I inclose you a Copy off. I have Sent One hundred Men of

this Militia Commanded by Capt. Thos McClanahan & Capt. William Tebbs to Garrison Fort Loudoun at Winchester.
I have directed them to Apply to you for Arms & Ammunition & to the Commissary for Provisions: the arms sent for the Use of this County Not being yet Arrived. I am Sir Your Most Obedient Hble Servt

Henry Lee

